 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
   Assistant United States Attorney
 5 CHARLES A. O’REILLY (CABN 160980)

 6 Trial Attorney, Tax Division
    450 Golden Gate Ave., Box 36055
 7  San Francisco, CA 94102
    Telephone: (415) 436-7020
 8  Facsimile: (415) 436-7009
    Email:        colin.sampson@usdoj.gov
 9

10

11                                 UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14

15    UNITED STATES OF AMERICA,                          Case No. 4:17-cr-00191-JST
16           Plaintiff,                                  STIPULATION TO CONTINUE
                     v.                                  STATUS HEARING
17
      SHARON RINGGENBERG,                                Date:        January 25, 2019
18                                                       Time:        9:30 AM
          Defendant.                                     Place:       Courtroom 2, 4th Floor
19                                                                    Oakland Courthouse
20

21          On February 9, 2018, the Court held a status conference in United States v. Kenneth Taylor, et
22 al., at which the Court scheduled a pretrial conference for October 26, 2018 at 1:30 p.m., with trial to

23 commence November 5, 2018.

24          On August 10, 2018, Defendant Sharon Ringgenberg entered her guilty plea to Counts One, Two
25 and Three of the Indictment. The Court accepted Defendant’s pleas and adjudged her guilty of the

26 offenses. The Court set a status conference for October 26, 2018 at 9:30 AM.

27

28

     Case No. CR 17-CR-00191 JST                         1
 1          By order dated October 10, 2018, the Court set an evidentiary hearing on Defendant Taylor’s

 2 motion to suppress for November 9, 2018 at 1:30 p.m. On October 12, 2018, Defendant Craig Scott

 3 entered his guilty plea to Count One of the Indictment. On that same date, the Court rescheduled the

 4 pretrial conference date to March 15, 2019, and the trial date to April 1, 2019. The Court also scheduled

 5 a further status conference with respect to Defendant Taylor to be held on November 9, 2018 during the

 6 previously set hearing. The Court excluded time through November 9, 2018.

 7          Subsequent to the November 9, 2018 suppression hearing, the Court set the trial date for April 1,

 8 2019 and allowed additional briefing on the suppression motion, which concluded on January 4, 2019.

 9 On January 22, 2019, the Court issued an order denying Defendant Kenneth Taylor’s motion to

10 suppress. Defendant Kenneth Taylor has a pretrial conference scheduled for March 15, 2019, at 2:00

11 p.m., with trial scheduled to commence on April 1, 2019.

12          As a result of the continuance of the trial and pretrial hearing against the remaining

13 defendant, counsel for the government and for Defendant Sharon Rinngenberg hereby stipulate

14 and agree that the status conference scheduled for January 25, 2019 at 9:30 AM be rescheduled

15 to March 15, 2019.

16                                                        Respectfully submitted,

17

18                                                        DAVID L. ANDERSON
                                                          United States Attorney
19
     Dated: January 23, 2019                              /s/ Colin Sampson
20                                                        COLIN SAMPSON
                                                          Assistant United States Attorney
21

22
     Dated: January 23, 2019                              /s/ Joshua Hill
23                                                        JOSHUA HILL, JR.
                                                          Attorney for Defendant Sharon Ringgenberg
24

25

26

27

28

     Case No. CR 17-CR-00191 JST                         2
 1                                     [PROPOSED] ORDER

 2          Pursuant to the Stipulation of the United States of America and Defendant Sharon
 3 Ringgenberg, and for good cause shown therein:

 4          IT IS ORDERED THAT the status hearing scheduled for January 25, 2019, is
 5 rescheduled to March 15, 2019, at 9:30 AM in Oakland.
                                                                      ISTRIC
 6          IT IS SO ORDERED.                                    TES D      TC
                                                               TA




                                                                                     O
                                                          S
 7




                                                                                      U
                                                         ED




                                                                                       RT
                                                                                    D
                                                                             RDERE




                                                     UNIT
 8
                                                                      OO
               January 24, 2019                               IT IS S
 9 Dated:




                                                                                             R NIA
                                                  THE HONORABLE JON S. TIGAR
10
                                                  UNITED STATES DISTRICT     Tigar JUDGE


                                                     NO
                                                                   J o n S .
                                                          J u d ge




                                                                                             FO
11

                                                      RT




                                                                                         LI
12                                                            ER
                                                         H




                                                                                     A
                                                                   N                     C
                                                                                     F
13                                                                     D IS T IC T O
                                                                             R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. CR 17-CR-00191 JST
